Exhibit 10.35

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (“Severance Agreement”), made and entered into as of
this 17th day of February, 2009 by and between FEDERAL REALTY INVESTMENT TRUST,
a Maryland real estate investment trust (“Employer”), and ANDREW P. BLOCHER
(“Employee”).

WHEREAS, Employee currently serves as Employer’s Senior Vice President-Chief
Financial Officer and Treasurer. The Employer and the Employee wish to set forth
the terms of a severance agreement for Employee;

NOW THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained and of other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

1. Termination Without Cause. In the event that Employee’s employment with
Employer is terminated under any of the circumstances in Sections 1(a) or 1(b)
that constitute a Separation from Service (as defined herein), Employee will be
deemed to have been Terminated Without Cause and shall receive payments and
benefits as described in this Section 1:

 

  (a) by Employer other than with Cause (as “Cause” is defined in Section 3,
hereof);

 

  (b) by Employee for “Good Reason” within six (6) months following the
occurrence of one or more of the following events which has continued uncured
for a period of not less than thirty (30) days following written notice given by
Employee to the Employer within ninety (90) days after such event occurs, unless
in any case Employee specifically agrees in writing that such event shall not be
Good Reason:

 

  (i) the nature of Employee’s duties or the scope of Employee’s
responsibilities or authority as of the date first written above are materially
modified by Employer without Employee’s written consent where such material
modification constitutes an actual or constructive demotion of Employee;
provided, however, that a change in the position(s) to whom Employee reports
shall not by itself constitute a material modification of Employee’s
responsibilities; provided, further, that if Employee voluntarily becomes an
employee of an affiliate of the Employer in connection with a Spin-off (as
defined in Section 14) of that affiliate, the nature of Employee’s duties and
the scope of responsibilities and authority referred to above in this paragraph
(i) shall mean those as in effect as of the first day of employment with the
affiliate following the Spin-off and not those in effect with the Employer as of
the date first written above;

 

  (ii) Employer changes the location of its principal office to outside a fifty
(50) mile radius of the office where the Employee is headquartered; and

 

  (iii) Employer’s setting of Employee’s base salary for any year at an amount
which is less than ninety percent (90%) of the greater of (A) Employee’s base
salary for 2009, or (B) Employee’s highest base salary during the three (3) then
most recent calendar years (including the year of termination), regardless of
whether such salary reduction occurs in one year or over the course of years.

 

  (c) Decision by Employer to Terminate Without Cause. Employer’s decision to
terminate Employee’s employment Without Cause shall be made by the Board of
Trustees.

 

 

(d)

Severance Payment Upon Termination Without Cause. In the event of Termination
Without Cause, Employee will receive as severance pay an amount in cash equal to
one (1) year’s salary which amount shall be paid as soon as possible and in any
event, within two and one-half (2 1/2) months following the end of the year in
which the Termination



--------------------------------------------------------------------------------

 

Date occurs. For the purpose of calculating amounts payable pursuant to this
Section 1(d), “salary” shall be an amount equal to (i) the greater of
(A) Employee’s highest annual base salary paid during the previous three
(3) years or (B) Employee’s annual base salary in the year of termination, plus
(ii) the greatest annual aggregate amount of any annual bonus paid to Employee
in respect of any of the three (3) fiscal years immediately preceding such
termination. For purposes of the preceding sentence: (i) the term “salary” shall
not include any cash or equity-based incentive award intended to be a long-term
incentive award, including awards made pursuant to Employer’s Amended and
Restated 2003 Long-Term Incentive Award Program; (ii) an annual bonus paid in
the form of stock will be considered to have been paid in respect of a
particular year if (A) in the case of a bonus paid under Employer’s annual
Incentive Bonus Plan in effect for the applicable year (as the same may be
amended from time or time, or any successor plan, the “Bonus Plan”), the stock
bonus was awarded in respect of that year, even if it did not vest in that year,
or (B) in the case of any other stock bonus, the shares vested in that year
(other than as a result of the Termination Without Cause); (iii) a stock bonus
will be valued (A) in the case of a bonus paid under the Bonus Plan, at a figure
equal to the number of shares awarded, multiplied by the per-share value
(closing price) on the date on which the bonus was approved by the Compensation
Committee of Employer’s Board of Trustees, and (B) in the case of any other
stock bonus, at a figure equal to the number of shares that vested, multiplied
by the per-share value (closing price) on the date on which they vested; and
(iv) notwithstanding the valuation provisions in clause (iii) above, if Employee
elected to receive all or any portion of an annual bonus in the form of stock
rather than cash, the maximum amount to be included as bonus in the computation
of “salary” for that year shall be the amount of cash bonus otherwise payable
without taking into account any additional stock granted in consideration for
delayed vesting. Payment also will be made for vacation time that has accrued,
but is unused as of the date of termination, with payment to be made within 60
days after the Employee’s Termination Date.

 

  (e) Benefits. In the event of Termination Without Cause, Employee shall
receive “Full Benefits” for nine (9) months. Employer shall have satisfied its
obligation to provide Full Benefits to Employee if it (i) pays premiums due in
connection with COBRA continuation coverage to continue Employee’s medical and
dental insurance coverage at not less than the levels of coverage immediately
prior to termination of Employee’s employment; (ii) maintains at not less than
Employee’s highest levels of coverage prior to Termination Without Cause
individual life insurance policies and accidental death and dismemberment
policies for the benefit of Employee and pays the annual premiums associated
therewith; (iii) to the extent that Employer maintained a long-term disability
policy that provided coverage to Employee in excess of the coverage provided
under Employer’s group long-term disability policy, maintains at not less than
Employee’s highest levels of coverage prior to Termination Without Cause an
individual long-term disability policy for the benefit of Employee and pays the
annual premiums associated therewith, subject to the limitations of the policy;
and (iv) pays the annual premiums associated with Employee’s continued
participation, at not less than Employee’s highest levels of coverage prior to
Termination Without Cause, under Employer’s group long-term disability policy
for a period of one (1) year following Termination Without Cause, subject to the
limitations of the policy. Notwithstanding the foregoing, Employee shall be
required to pay the premiums and any other costs of such Full Benefits in the
same dollar amount that Employee was required to pay for such costs immediately
prior to Termination Without Cause.

 

  (f)

Stock Options. Notwithstanding any agreement to the contrary, in the event of
any Termination Without Cause, the vesting of options to purchase shares of
Employer’s common stock granted to Employee and outstanding as of the date of
Employee’s termination and scheduled to vest during the twelve (12) months
thereafter shall be accelerated such that all such options will be vested as of
the date of Employee’s termination of employment with Employer. The terms of the
stock option agreements



--------------------------------------------------------------------------------

 

shall determine the period during which any vested options may be exercisable.

 

  (g) Outplacement Services. In the event of Termination Without Cause, Employer
shall make available at Employer’s expense to Employee at Employee’s option the
services of an employment search/outplacement agency selected by Employer for a
period not to exceed six (6) months from the date of Employee’s termination,
subject to any limitations and restrictions that are required to exempt such
outplacement services from Code Section 409A.

 

  (h) Provision of Telephone/Secretary. In the event of Termination Without
Cause, Employer shall provide Employee for a period not to exceed six (6) months
from Employee’s date of termination with a telephone number assigned to Employee
at Employer’s offices, telephone mail and a secretary to answer the telephone.
Such benefits shall not include an office or physical access to Employer’s
offices and will cease upon commencement by Employee of employment with another
employer.

 

  (i) Notice. If Employee terminates his or her employment pursuant to
Section 1(b) hereof and (i) Employee is not an executive officer of Employer,
Employee shall give sixty (60) days’ written notice to Employer of such
termination, or (ii) if Employee is an executive officer of Employer, Employee
shall give ninety (90) days’ written notice to Employer of such termination.

 

  (j) Notwithstanding the foregoing provisions of this Severance Agreement, it
shall not be considered a Termination Without Cause in the event that the
Employee voluntarily becomes an employee of an affiliate of the Employer in
connection with a Spin-off of that affiliate if the Employer has assigned this
Severance Agreement to the affiliate as contemplated in Section 14 and the
affiliate has assumed the obligations hereunder.

 

  (k) Certain Definitions. For purposes of this Severance Agreement, in addition
to the capitalized terms defined elsewhere, the following capitalized terms have
the meanings indicated unless the context clearly requires otherwise:

 

  (i) “Separation from Service” means the termination of services provided by
Employee to the Employer, whether voluntarily or involuntarily, as determined by
the Board in accordance with Treasury Regulation Section 1.409A-1(h), as amended
from time to time; and

 

  (ii) “Termination Date” means the date upon which the Employee incurs a
Separation from Service from the Employer.

Notwithstanding anything in this Severance Agreement to the contrary (including,
without limitation, Section 1(f) above), in the event there is a Termination
Without Cause of Employee’s employment with Employer, the terms and conditions
set forth in that certain Combined Incentive and Non-Qualified Stock Option
Agreement of even date herewith between Employee and Employer and that certain
Restricted Share Award Agreement (Award under the Federal Realty Investment
Trust Amended and Restated 2003 Long Term Incentive Award Program) of even date
herewith between Employee and Employer shall control with respect to the vesting
of the options and shares granted therein. The provisions of this paragraph
specifically supersede and govern over the provisions set forth in Section 1(f)
above.

2. Voluntary Resignation. If Employee is not an executive officer of Employer,
Employee shall give sixty (60) days’ written notice to Employer of Employee’s
resignation from employment in all capacities with Employer. If Employee is an
executive officer of Employer, Employee shall give ninety (90) days’ written
notice to Employer of Employee’s resignation from employment in all capacities
with Employer.

3. Severance Benefits Upon Termination With Cause. Employee shall be deemed to
have been terminated with Cause in the event that the employment of Employee is
terminated for any of the following reasons:



--------------------------------------------------------------------------------

  (a) failure (other than failure due to disability) to substantially perform
his or her duties with Employer or an affiliate thereof; which failure remains
uncured after written notice thereof and the expiration of a reasonable period
of time thereafter in which Employee is diligently pursuing cure (“Failure to
Perform”);

 

  (b) willful conduct which is demonstrably and materially injurious to Employer
or an affiliate thereof, monetarily or otherwise;

 

  (c) breach of fiduciary duty involving personal profit; or

 

  (d) willful violation in the course of performing his or her duties for
Employer of any law, rule or regulation (other than traffic violations or
misdemeanor offenses). No act or failure to act shall be considered willful
unless done or omitted to be done in bad faith and without reasonable belief
that the action or omission was in the best interest of Employer.

 

  (e) Decision by Employer to Terminate With Cause. The decision to terminate
the employment of Employee with Cause shall be made by the Board of Trustees.

 

  (f) Severance Payment Upon Termination with Cause. In the event of termination
for Failure to Perform pursuant to Section 3(a), or termination for cause
pursuant to Section 3(b), (c) or (d) above, the terms of the stock option
agreements between Employer and Employee thereunder will determine the terms of
the vesting of options and the exercisability of vested options.

 

 

(i)

For Cause Termination for Failure to Perform. In the event that Employee’s
employment is terminated with Cause pursuant to Section 3(a) above, Employee
shall receive as severance pay an amount in cash equal to one (1) month’s salary
for every year of service to Employer in excess of five (5) years of service;
such severance payment shall not exceed six (6) months’ pay which amount shall
be paid as soon as possible and in any event within two and one-half
(2 1/2) months following the end of the year in which the Termination Date
occurs. The number of months for which such a payment is due shall determine the
length of the for cause term (“For Cause Term”). For the purposes of this
Section 3(f)(i) only, “salary” shall mean Employee’s then current annual base
salary and shall not include any bonus or other compensation. Payment shall also
be made for accrued, but unused, vacation time. Employee shall also receive Full
Benefits (as defined above) for the For Cause Term. In the event that, following
Employee’s termination for Failure to Perform, Employee becomes employed by or
affiliated with, as a partner, consultant, contractor or otherwise, any entity
which is substantially engaged in the business of property investment or
management (“Competitor”), all payments specified in this Section 3(f)(i) shall
cease upon the date Employee commences such employment or affiliation; provided,
however, Employee shall continue to receive medical and dental care benefits
from Employer until (i) Employee is eligible to receive medical and dental care
benefits from the Competitor, or (ii) the date of expiration of Employee’s For
Cause Term, whichever comes first.

 

  (ii) Other Cause Termination. In the event that Employee’s employment is
terminated with Cause pursuant to Section 3(b), (c) or (d), Employee shall
receive all base salary due and payable as of the date of Employee’s termination
of employment. No payment shall be made for bonus or other compensation. Payment
also will be made for accrued, but unused vacation time.

4. Severance Benefits Upon Termination Upon Disability. Employer may terminate
Employee upon thirty (30) days’ prior written notice if (i) Employee’s
Disability has disabled Employee from rendering service to Employer for at least
a six (6) month consecutive period during the term of Employee’s employment,
(ii)



--------------------------------------------------------------------------------

Employee’s “Disability” is within the meaning of such defined term in Employer’s
group long-term disability policy, and (iii) Employee is covered under such
policy. In the event of Employee’s Termination Upon Disability, Employee shall
be entitled to receive as severance pay each month for the year immediately
following the date of termination an amount in cash equal to the difference, if
any, between (i) the sum of (y) the amount of payments Employee receives or will
receive during that month pursuant to the disability insurance policies
maintained by Employer for Employee’s benefit and (z) the adjustment described
in the next sentence and (ii) Employee’s base monthly salary on the date of
termination due to Disability. The adjustment referred to in clause (z) of the
preceding sentence is the amount by which any tax-exempt payments referred to in
clause (y) would need to be increased if such payments were subject to tax in
order to make the after-tax proceeds of such payments equal to the actual amount
of such tax-exempt payments.

 

  (a) Benefits. Employee shall receive Full Benefits (as defined above) for one
(1) year following termination due to Disability.

 

  (b) Stock Options. In the event that Employee’s employment is terminated due
to Disability, the terms of the stock option agreements between Employer and
Employee shall determine the vesting of any options held by Employee as of the
date of termination due to Disability and the exercise period for any vested
option.

5. Severance Benefits Upon Termination Upon Death. If Employee dies, Employee’s
estate shall be entitled to receive an amount in cash equal to Employee’s
then-current base salary through the last day of the month in which Employee’s
death occurs plus any bonus previously awarded but unpaid and any accrued
vacation pay through the last day of the month in which Employee’s death occurs.
The terms of the stock option agreements between Employer and Employee shall
determine the vesting of any options held by Employee as of the date of his or
her death and the exercise period for any vested option.

6. Confidentiality – Employer’s Obligations. Unless Employee and Employer
mutually agree on appropriate language for such purposes, in the event that
Employee’s employment is Terminated Without Cause pursuant to Section 1 above,
With Cause pursuant to Section 3(a) above, or Employee voluntarily resigns,
Employer, except to the extent required by law, will not make or publish,
without the express prior written consent of Employee, any written or oral
statement concerning Employee’s work related performance or the reasons or basis
for the severing of Employee’s employment relationship with Employer; provided,
however, that the foregoing restriction is not applicable to information which
was or became generally available to the public other than as a result of a
disclosure by Employer.

7. Confidentiality – Employee’s Obligations. Employee acknowledges and reaffirms
that Employee will comply with the terms of the confidentiality letter executed
by Employee upon commencement of Employee’s employment with Employer.

8. Payments. In the event of Employee’s voluntary resignation, severance
payments made pursuant to this Severance Agreement shall be made pro rata on a
monthly basis. All other severance payments payable to Employee pursuant to the
terms of this Severance Agreement may be made either as a lump sum payment or
pro rata on a monthly basis, at Employee’s option.

9. Tax; Withholding; Code Section 409A. Notwithstanding anything herein to the
contrary, the Employee shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may arise in connection with this
Severance Agreement (including any taxes arising under Section 409A of the
Code). Employer may withhold from any benefits payable under this Severance
Agreement, and pay over to the appropriate authority, all federal, state,
county, city or other taxes (other than any excise tax imposed under
Section 4999 of the Code or any similar tax to which the indemnity provisions of
Section 6(e) of this Severance Agreement shall apply) as shall be required
pursuant to any law or governmental regulation or ruling.

 

  (a)

This Severance Agreement is intended to comply with (or be exempt from) Code
Section 409A, and the Employer shall have complete discretion to interpret and
construe this Severance Agreement and any associated documents in any manner
that establishes an exemption from (or otherwise conforms them to) the
requirements of Code Section 409A. If, for any reason including imprecision in
drafting, the Severance



--------------------------------------------------------------------------------

 

Agreement does not accurately reflect its intended establishment of an exemption
from (or compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Employer in a fashion consistent
herewith, as determined in the sole and absolute discretion of the Employer.
Notwithstanding anything to the contrary contained herein, the Employer reserves
the right to unilaterally amend this Severance Agreement without the consent of
Employee in order to accurately reflect its correct interpretation and operation
to maintain an exemption from or compliance with Code Section 409A.

 

  (b) Neither the Employer, nor their affiliates, nor any of their directors,
agents, or employees shall have any obligation to indemnify or otherwise hold
the Employee harmless from any or all of such taxes. Notwithstanding anything
herein to the contrary, if the Employer determines that any amounts that become
due under this Severance Agreement as a result of Employee’s termination of
employment constitute “nonqualified deferred compensation” within the meaning of
Section 409A, payment of such amounts shall not commence until the Employee
incurs a Separation from Service. If, at the time of Employee’s Separation from
Service, Employee is a “specified employee” (under Code Section 409A), any
amount that the Employer determines constitutes “nonqualified deferred
compensation” within the meaning of Code Section 409A that becomes payable to
Employee on account of the Employee’s Separation from Service will not be paid
until after the earlier of: (i) the expiration of the six (6) month period
measured from the date of the Employee’s Separation from Service with the
Employer; or (ii) the date of the Employee’s death (the “409A Suspension
Period”). Within fourteen (14) calendar days after the end of the
409A Suspension Period, the Employee shall be paid a lump sum payment in cash
equal to any payments delayed because of the preceding sentence, without
interest. Thereafter, the Employee shall receive any remaining benefits as if
there had not been an earlier delay. For the purposes of this Severance
Agreement, each payment that is part of a series of installment payments shall
be treated as a right to a series of separate payments within the meaning of
Code Section 409A.

 

10. Arbitration.

 

  (a) Any controversy, claim or dispute arising out of or relating to this
Severance Agreement or the breach thereof shall be settled by arbitration in
accordance with the then existing Commercial Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
parties irrevocably consent to the jurisdiction of the federal and state courts
located in Maryland for this purpose. Each such arbitration proceeding shall be
located in Maryland.

 

  (b) The arbitrator(s) may, in the course of the proceedings, order any
provisional remedy or conservatory measure (including, without limitation,
attachment, preliminary injunction or the deposit of specified security) that
the arbitrator(s) consider to be necessary, just and equitable. The failure of a
party to comply with such an interim order may, after due notice and opportunity
to cure with such noncompliance, be treated by the arbitrator(s) as a default,
and some or all of the claims or defenses of the defaulting party may be
stricken and partial or final award entered against such party, or the
arbitrator(s) may impose such lesser sanctions as the arbitrator(s) may deem
appropriate. A request for interim or provisional relief by a party to a court
shall not be deemed incompatible with the agreement to arbitrate or a waiver of
that agreement.

 

  (c)

The parties acknowledge that any remedy at law for breach of this Severance
Agreement may be inadequate, and that, in the event of a breach by Employee of
Sections 7 or 13, any remedy at law would be inadequate in that such breach
would cause irreparable competitive harm to Employer. Consequently, in addition
to any other relief that may be available, the arbitrator(s) also may order
permanent injunctive relief, including, without



--------------------------------------------------------------------------------

 

limitation, specific performance, without the necessity of the prevailing party
proving actual damages and without regard to the adequacy of any remedy at law.

 

  (d) In the event that Employee is the prevailing party in such arbitration,
then Employee shall be entitled to reimbursement by Employer for all reasonable
legal and other professional fees and expenses incurred by Employee in such
arbitration or in enforcing the award, including reasonable attorney’s fees.

 

  (e) The parties agree that the results of any such arbitration proceeding
shall be conclusive and binding upon them.

11. Continued Employment. This Severance Agreement shall not confer upon the
Employee any right with respect to continuance of employment by Employer.

12. Mitigation. Employee shall not be required to mitigate the amount of any
payment, benefit or other Employer obligation provided for in this Severance
Agreement by seeking other employment or otherwise and no such payment shall be
offset or reduced by the amount of any compensation or benefits provided to
Employee in any subsequent employment.

13. Restrictions on Competition; Solicitation; Hiring.

 

  (a) During the term of his or her employment by or with Employer, and for one
(1) year from the date of the termination of Employee’s employment with Employer
(the “Post Termination Period”), Employee shall not, without the prior written
consent of Employer, for himself or herself or on behalf of or in conjunction
with any other person, persons, company, firm, partnership, corporation,
business, group or other entity (each, a “Person”), work on or participate in
the acquisition, leasing, financing, pre-development or development of any
project or property which was considered and actively pursued by Employer or its
affiliates for acquisition, leasing, financing, pre-development or development
within one year prior to the date of termination of Employee’s employment.

 

  (b) During the term of his or her employment by or with Employer, and
thereafter during the Post Termination Period, Employee shall not, for any
reason whatsoever, directly or indirectly, for himself or herself or on behalf
of or in conjunction with any other Person:

 

  (i) so that Employer may maintain an uninterrupted workforce, solicit and/or
hire any Person who is at the time of termination of employment, or has been
within six (6) months prior to the time of termination of Employee’s employment,
an employee of Employer or its affiliates, for the purpose or with the intent of
enticing such employee away from or out of the employ of Employer or its
affiliates, provided that Employee shall be permitted to call upon and hire any
member of the Employee’s immediate family;

 

  (ii) in order to protect the confidential information and proprietary rights
of Employer, solicit, induce or attempt to induce any Person who or that is, at
the time of termination of Employee’s employment, or has been within six
(6) months prior to the time of termination of Employee’s employment, an actual
customer, client, business partner, property owner, developer or tenant or a
prospective customer, client, business partner, property owner, developer or
tenant (i.e. , a customer, client, business partner, property owner, developer
or tenant who is party to a written proposal or letter of intent with Employer,
in each case written less than six (6) months prior to termination of Employee’s
employment) of Employer, for the purpose or with the intent of (A) inducing or
attempting to induce such Person to cease doing business with Employer or its
affiliates, or (B) in any way interfering with the relationship between such
Person and Employer or its affiliates; or



--------------------------------------------------------------------------------

  (iii) solicit, induce or attempt to induce any Person who is or that is, at
the time of termination of Employee’s employment, or has been within six
(6) months prior to the time of termination of Employee’s employment, a tenant,
supplier, licensee or consultant of, or provider of goods or services to
Employer or its affiliates, for the purpose or with the intent of (A) inducing
or attempting to induce such Person to cease doing business with Employer or its
affiliates or (B) in any way interfering with the relationship between such
Person and Employer or its affiliates.

 

  (c) Because of the difficulty of measuring economic losses to Employer as a
result of a breach of the foregoing covenants, and because of the immediate and
irreparable damage that could be caused to Employer for which it would have no
other adequate remedy, Employee agrees that the foregoing covenants, in addition
to and not in limitation of any other rights, remedies or damages available to
Employer at law, in equity or under this Severance Agreement, may be enforced by
Employer in the event of the breach or threatened breach by Employee, by
injunctions and/or restraining orders. If Employer is involved in court or other
legal proceedings to enforce the covenants contained in this Section 13, then in
the event Employer prevails in such proceedings, Employee shall be liable for
the payment of reasonable attorneys’ fees, costs and ancillary expenses incurred
by Employer in enforcing its rights hereunder.

 

  (d) It is agreed by the parties that the covenants contained in this
Section 13 impose a fair and reasonable restraint on Employee in light of the
activities and business of Employer on the date of the execution of this
Severance Agreement and the current plans of Employer; but it is also the intent
of Employer and Employee that such covenants be construed and enforced in
accordance with the changing activities, business and locations of Employer and
its affiliates throughout the term of these covenants.

 

  (e) It is further agreed by the parties hereto that, in the event that
Employee shall cease to be employed hereunder, and enters into a business or
pursues other activities that, at such time, are not in competition with
Employer or its affiliates or with any business or activity which Employer or
its affiliates contemplated pursuing, as of the date of termination of
Employee’s employment, within twelve (12) months from such date of termination,
or similar activities or business in locations the operation of which, under
such circumstances, does not violate this Section 13 or any of Employee’s
obligations under this Section 13, Employee shall not be chargeable with a
violation of this Section 13 if Employer or its affiliates subsequently enter
the same (or a similar) competitive business, course of activities or location,
as applicable.

 

  (f) The covenants in this Section 13 are severable and separate, and the
unenforceability of any specific covenant shall not affect the provisions of any
other covenant. Moreover, in the event any court of competent jurisdiction shall
determine that the scope, time or territorial restrictions set forth herein are
unreasonable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that such court deems reasonable, and the
Severance Agreement shall thereby be reformed to reflect the same.

 

  (g) All of the covenants in this Section 13 shall be construed as an agreement
independent of any other provision in this Severance Agreement, and the
existence of any claim or cause of action of Employee against Employer whether
predicated on this Severance Agreement or otherwise shall not constitute a
defense to the enforcement by Employer of such covenants. It is specifically
agreed that the Post Termination Period, during which the agreements and
covenants of Employee made in this Section 13 shall be effective, shall be
computed by excluding from such computation any time during which Employee is in
violation of any provision of this Section 13.

 

  (h)

Notwithstanding any of the foregoing, if any applicable law, judicial ruling or
order shall reduce the time period during which Employee shall be prohibited
from engaging



--------------------------------------------------------------------------------

 

in any competitive activity described in Section 13 hereof, the period of time
for which Employee shall be prohibited pursuant to Section 13 hereof shall be
the maximum time permitted by law.

14. No Assignment. Neither this Severance Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either Employer or Employee without the prior written consent of
the other party; provided, however, that this provision shall not preclude
Employee from designating one or more beneficiaries to receive any amount that
may be payable after Employee’s death and shall not preclude Employee’s executor
or administrator from assigning any right hereunder to the person or persons
entitled thereto; provided, further, that in connection with a voluntary
transfer, the Employer may assign this Severance Agreement (and its rights,
remedies, obligations, and liabilities) to an affiliate of the Employer without
the consent of the Employee in connection with a spin off of such affiliate
(whether by a transfer of shares of beneficial ownership, assets, or other
substantially similar transaction) to all or substantially all of the
shareholders of the Employer (a “Spin-off”) and, upon such assignment, the
affiliate shall be deemed the Employer for all purposes of this Severance
Agreement. This Severance Agreement shall not be terminated either by the
voluntary or involuntary dissolution or the winding up of the affairs of
Employer, or by any merger or consolidation wherein Employer is not the
surviving entity, or by any transfer of all or substantially all of Employer’s
assets on a consolidated basis. In the event of any such merger, consolidation
or transfer of assets, the provisions of this Severance Agreement shall be
binding upon and shall inure to the benefit of the surviving entity or to the
entity to which such assets shall be transferred.

15. Amendment. This Severance Agreement may be terminated, amended, modified or
supplemented only by a written instrument executed by Employee and Employer.

16. Waiver. Either party hereto may by written notice to the other: (i) extend
the time for performance of any of the obligations or other actions of the other
party under this Severance Agreement; (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Severance
Agreement; (iii) waive or modify performance of any of the obligations of the
other party under this Severance Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Severance Agreement shall be deemed
to constitute a waiver by the party taking such action of compliance with any
representations, warranties, covenants or agreements contained herein. The
waiver by any party hereto of a breach of any provision of this Severance
Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach. No failure by either party to exercise any right or privilege
hereunder shall be deemed a waiver of such party’s rights to exercise the same
any subsequent time or times hereunder.

17. Severability. In case any one or more of the provisions of this Severance
Agreement shall, for any reason, be held or found by determination of the
arbitrator(s) pursuant to an arbitration held in accordance with Section 11
above to be invalid, illegal or unenforceable in any respect (i) such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Severance Agreement, (ii) this Severance Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein, and (iii) if the effect of a holding or finding that any such provision
is either invalid, illegal or unenforceable is to modify to Employee’s
detriment, reduce or eliminate any compensation, reimbursement, payment,
allowance or other benefit to Employee intended by Employer and Employee in
entering into this Severance Agreement, Employer shall promptly negotiate and
enter into an agreement with Employee containing alternative provisions
(reasonably acceptable to Employee), that will restore to Employee (to the
extent legally permissible) substantially the same economic, substantive and
income tax benefits Employee would have enjoyed had any such provision of this
Severance Agreement been upheld as legal, valid and enforceable. Failure to
insist upon strict compliance with any provision of this Severance Agreement
shall not be deemed a waiver of such provision or of any other provision of this
Severance Agreement.

18. Governing Law. This Severance Agreement has been executed and delivered in
the State of Maryland and its validity, interpretation, performance and
enforcement shall be governed by the laws of said State; provided, however, that
any arbitration under Section 10 hereof shall be conducted in accordance with
the Federal Arbitration Act as then in force.

19. No Attachment. Except as required by law, no right to receive payments under
this Severance Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
the execution, attachment, levy, or similar process or assignment by operation
of law, and any



--------------------------------------------------------------------------------

attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

20. Source of Payments. All payments provided under this Severance Agreement
shall be paid in cash from the general funds of Employer, and no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment.

21. Headings. The section and other headings contained in this Severance
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Severance Agreement.

22. Notices. Any notice required or permitted to be given under this Severance
Agreement shall be in writing and shall be deemed to have been given when
delivered in person or when deposited in the U.S. mail, registered or certified,
postage prepaid, and mailed to Employee’s addresses set forth herein and the
business address of Employer, unless a party changes its address for receiving
notices by giving notice in accordance with this Section, in which case, to the
address specified in such notice.

23. Counterparts. This Severance Agreement may be executed in multiple
counterparts with the same effect as if each of the signing parties had signed
the same document. All counterparts shall be construed together and constitute
the same instrument.

24. Entire Agreement. Except as may otherwise be provided herein, this Severance
Agreement supersedes any and all prior written agreements existing between
Employer and Employee with regard to the subject matter hereof. Notwithstanding
the foregoing, nothing herein is intended to or does modify or alter in any way
the rights or benefits of Employee as set forth in that certain Change in
Control Agreement dated as of February 12, 2007 in the event of a termination of
Employee’s employment with Employer under the circumstances described in such
agreement.

IN WITNESS WHEREOF, the parties have executed and delivered this Severance
Agreement to be effective as of the day and year indicated above.

 

/s/ Andrew P. Blocher Andrew P. Blocher

Employee’s Permanent Address:

2319 Gerken Avenue

Vienna, VA 22181

 

 

FEDERAL REALTY INVESTMENT TRUST

By:   /s/ Dawn M. Becker  

Dawn M. Becker

Executive Vice President-General Counsel

and Secretary

 

1626 East Jefferson Street

Rockville, Maryland 20852

 